DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on July 16, 2020 for application number 16/931,298. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Invention I [Claims 1-16] in the reply filed on December 19, 2021 is acknowledged.  

The traversal is on the grounds that “Applicant stresses that Groups I and II substantially overlap with one another, and thus any search and examination relating to the claims of Group I would necessarily involve a search and examination relating to the claims of Group II.   Although Applicant disagrees with the Examiner's restriction requirement, Applicant hereby adds new dependent claim 21, which recites the controller of claim 17 and the subject matter previously recited by claim 18 (now cancelled). Claim 21, which is now part of Group I, includes the subject matter of claims 17 and 18, and thus there cannot be any serious burden to examine claim 17 along with Group I. Additionally, claim 21 includes the subject matter of claim 20. As indicated in the following table, Applicant submits that the subject matter of Group II substantially overlaps with the subject matter of Group I”.  

This is not found persuasive because at least Figs. 7 and 9 are directed to a method and system of manufacturing a specific piston that can include a piston with the annular grooves structure shown in Fig. 4 and other several variations as well. With the different sensors and computational sections included in controller 172, the system 170 will compute/calculate the specific parameters of at least the annular grooves of the piston 20 of Fig. 4 and related variations.
Accordingly, during prosecution, the Examiner would be required to search for potential prior art for the method and system of manufacturing a specific piston, including but not limited to specific computational steps as disclosed in the present application (e.g. at least [0041-0042]). At the same time, the Examiner would be required to search for potential prior art that focuses only on the structure of the annular grooves within piston 20 without any need of the method of producing said structure. Finally, the Examiner would need to search for 2 different prior art for the 2 different embodiments, as explained above.
Further on, it is noted that new claim 21 is directed to the non-elected group Invention II. More specifically, claim 21 incorporated all the subject matter of claim 17 and canceled claim 18. Claims 17-18 are part of the non-elected group Invention II.
The requirement is still deemed proper and is therefore made FINAL.

Disposition of Claims
Claims 1-17 and 19-21 are pending in this application.
Claims 17 and 19-21 are withdrawn from consideration.
Claims 1-16 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Ariga – US 5,083,536).

With regard to claim 1, Ariga (Annotated Figs. 6 and 9 below) disclose:
A system, comprising:
a piston (27), comprising: 
a top surface (28: Fig. 6);
a sidewall (outer peripheral surface 51) disposed about a central axis (piston 27 longitudinal axis); and 
a first groove (annular piston ring groove 33) disposed in the sidewall (51) and configured to receive a first piston ring (piston ring 40: Fig. 9) (Please see Ariga Annotated Figs. 6 and 9 below), 
wherein the first groove (33) comprises a first axially-facing surface (37, 38: Fig. 9; When the piston ring 40 is installed in the piston ring groove 33, the channels 38 in the upper surface 37 define a series of gaps 46 between the piston ring 40 and the groove lateral surface or sidewall 37) having first surface variations that vary unevenly at least partially about a circumference of the piston (27) “at an ambient temperature”.
The functional recitation that “at an ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

    PNG
    media_image1.png
    921
    879
    media_image1.png
    Greyscale

Ariga Annotated Figs. 6 and 9

With regard to claim 2, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations comprise curved surface variations (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 3, Ariga disclose the system according to claim 2, and further on Ariga also discloses:
wherein the curved surface variations comprise curved protrusions, curved recesses, or a combination thereof (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 4, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations vary unevenly at least in an axial height (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 5, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations comprise undulations that vary unevenly at least partially about the circumference of the piston “at an ambient temperature” (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).
The functional recitation that “at an ambient temperature” has not been given patentable weight because it is narrative in form. In order to be th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 6, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations “substantially flatten in response to thermally induced distortions of the piston during operation of the piston in a cylinder”.
The functional recitation that “substantially flatten in response to thermally induced distortions of the piston during operation of the piston in a cylinder” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 7, Ariga disclose the system according to claim 6, and further on Ariga also discloses:
wherein “the thermally induced distortions are at least partially caused by heat from combustion in a combustion chamber adjacent the top surface of the piston
The functional recitation that “the thermally induced distortions are at least partially caused by heat from combustion in a combustion chamber adjacent the top surface of the piston” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 8, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
an engine (Fig. 5: internal combustion engine having a cylinder block 20 having the bore 22 formed therein) having the piston (27).

With regard to claim 9, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations vary unevenly “in an arrangement generally opposite from distortions expected during operation of the piston in a cylinder”.
The functional recitation that “in an arrangement generally opposite from distortions expected during operation of the piston in a cylinder” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 10, Ariga disclose the system according to claim 9, and further on Ariga also discloses:
wherein the first surface variations comprise a recessed surface variation that extends in a first axial direction opposite from a second axial direction of “a first opposing distortion expected during operation of the piston”, or a protruding surface variation that extends in the second axial direction opposite from the first axial direction of “a second opposing distortion expected during operation of the piston”, or a combination thereof (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).
The functional recitations that “a first opposing distortion expected during operation of the piston” and “a second opposing distortion expected during operation of the piston” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 11, Ariga disclose the system according to claim 1, and further on Ariga
wherein the first groove (33) comprises a top groove of the piston (27) (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 12, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first groove (33) comprises a second axially-facing surface having second surface variations that vary unevenly (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1) at least partially about the circumference of the piston (27) “at the ambient temperature”.
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 13, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the piston (27) comprises a second groove disposed in the sidewall and configured to receive a second piston ring, wherein the second groove comprises a second axially-facing surface having second surface variations that vary unevenly at least partially about the circumference of the piston “at the ambient temperature” (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 14, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein the first surface variations vary unevenly, in a circumferential direction at a particular radius, at least partially about the circumference of the piston “at the ambient temperature” (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 15, Ariga disclose the system according to claim 1, and further on Ariga
wherein the first surface variations vary unevenly at least in an angle of tilt in a radial direction (Please see Ariga Annotated Figs. 6 and 9 above and analysis of claim 1).

With regard to claim 16, Ariga disclose the system according to claim 1, and further on Ariga also discloses:
wherein “the surface variations are arranged based on a map of temperature distribution and/or distortions in the piston at an elevated temperature above the ambient temperature during operation of the piston”, wherein “the surface variations are configured to decrease while opposing and decreasing the distortions at the elevated temperature relative to the ambient temperature”.
The functional recitations that “the surface variations are arranged based on a map of temperature distribution and/or distortions in the piston at an elevated temperature above the ambient temperature during operation of the piston” and “the surface variations are configured to decrease while opposing and decreasing the distortions at the elevated temperature relative to the ambient temperature” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Wittwer – US 5,303,683).

With regard to claim 1, Wittwer (Figs. 1-3 and 5) disclose:
A system, comprising:
a piston (11), comprising: 
a top surface (piston 11 top bowl surface: Fig. 1); 
a sidewall (piston 11 outer peripheral surface: Fig. 1) disposed about a central axis (piston 11 longitudinal axis); and 
a first groove (uppermost ring groove 8: Fig. 1) disposed in the sidewall and configured to receive a first piston ring (compression ring 13: Please see Wittwer Annotated Fig. 3 below),
wherein the first groove (8) comprises a first axially-facing surface (upper groove surface 14: Please see Wittwer Annotated Fig. 3 below) having first surface variations (upper groove surface 14 is provided with profiles 16a which are triangularwave shaped) that vary unevenly at least partially about a circumference of the piston (11) “at an ambient temperature”.
The functional recitation that “at an ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.


    PNG
    media_image2.png
    558
    879
    media_image2.png
    Greyscale

Wittwer Annotated Fig. 3

With regard to claim 2, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface (14) variations comprise curved surface variations (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).

With regard to claim 3, Wittwer disclose the system according to claim 2, and further on Wittwer also discloses:
wherein the curved surface variations comprise curved protrusions, curved recesses, or a combination thereof (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).

With regard to claim 4, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface (14) variations vary unevenly at least in an axial height (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).

With regard to claim 5, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface (14) variations comprise undulations that vary unevenly at least partially about the circumference of the piston “at an ambient temperature” (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).
The functional recitation that “at an ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 6, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface (14) variations “substantially flatten in response to thermally induced distortions of the piston during operation of the piston in a cylinder”.
The functional recitation that “substantially flatten in response to thermally induced distortions of the piston during operation of the piston in a cylinder” th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 7, Wittwer disclose the system according to claim 6, and further on Wittwer also discloses:
wherein “the thermally induced distortions are at least partially caused by heat from combustion in a combustion chamber adjacent the top surface of the piston”.
The functional recitation that “the thermally induced distortions are at least partially caused by heat from combustion in a combustion chamber adjacent the top surface of the piston” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 8, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
an engine (Otto-internal combustion engine) having the piston (11).

With regard to claim 9, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface variations vary unevenly (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer) “in an arrangement generally opposite from distortions expected during operation of the piston in a cylinder”.
The functional recitation that “in an arrangement generally opposite from distortions expected during operation of the piston in a cylinder” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 10, Wittwer disclose the system according to claim 9, and further on Wittwer also discloses:
wherein the first surface (14) variations comprise a recessed surface variation that extends in a first axial direction opposite from a second axial direction (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer) of “a first opposing distortion expected during operation of the piston”, or a protruding surface variation that extends in the second axial direction opposite from the first axial direction of “a second opposing distortion expected during operation of the piston
The functional recitations that “a first opposing distortion expected during operation of the piston” and “a second opposing distortion expected during operation of the piston” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 11, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first groove (uppermost ring groove 8: Fig. 1) comprises a top groove (i.e. uppermost) of the piston (11).

With regard to claim 12, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first groove (8) comprises a second axially-facing surface (lower groove surface 15: Fig. 3) having second surface variations that vary unevenly at least partially about the circumference of the piston (11) “at the ambient temperature” (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 13, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the piston (11) comprises a second groove (middle ring groove 9: Fig. 1) disposed in the sidewall and configured to receive a second piston ring (second compression ring 13), wherein the second groove (9) comprises a second axially-facing surface (second upper groove surface 14) having second surface variations that vary unevenly at least partially about the circumference of the piston (11) “at the ambient temperature”.
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 14, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface variations vary unevenly, in a circumferential direction at a particular radius, at least partially about the circumference of the piston “at the ambient temperature
The functional recitations that “at the ambient temperature” has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

With regard to claim 15, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein the first surface variations vary unevenly at least in an angle of tilt in a radial direction (Please see Wittwer Annotated Fig. 3 above and corresponding analysis of claim 1 using Wittwer).

With regard to claim 16, Wittwer disclose the system according to claim 1, and further on Wittwer also discloses:
wherein “the surface variations are arranged based on a map of temperature distribution and/or distortions in the piston at an elevated temperature above the ambient temperature during operation of the piston”, wherein “the surface variations are configured to decrease while opposing and decreasing the distortions at the elevated temperature relative to the ambient temperature”.
The functional recitations that “the surface variations are arranged based on a map of temperature distribution and/or distortions in the piston at an elevated temperature above the ambient temperature during operation of the piston” and “the surface variations are configured to decrease while opposing and decreasing the distortions at the elevated temperature relative to the ambient temperature” have not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified, as set forth in 35 USC § 112, 6th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172, 388 O.G. 279.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,753,312 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is just claim 1 of U.S. Patent No. 10,753,312 B2 with minor English language syntax differences. Further on, claim 1 of U.S. Patent No. 10,753,312 B2 anticipates claim 1 of the instant present application.
 
Therefore, claims 1-20 of U.S. Patent No. 10,753,312 B2 anticipates claims 1-16 of the instant present application separately alone or altogether.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747